Citation Nr: 0011488	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  99-01 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 



INTRODUCTION

The veteran had active military service from August 1968 to 
August 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Oakland, California Regional Office 
(RO).  The veteran perfected an appeal of the July 1998 
decision.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The veteran currently has Level I hearing acuity in both 
ears.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.85, 4.87, Tables 
VI, VII, Diagnostic Code 6100 (effective before and after 
June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background 

Review of the service medical records indicates that during 
an April 1970 report of medical examination, the veteran was 
diagnosed with bilateral hearing loss.  

Following separation from service, on VA audiological 
evaluation in November 1974, the average puretone threshold 
for the right ear was 15 decibels and 20 decibels for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 98 percent in the right ear and of 98 percent in 
the left ear.

In a December 1974 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable disability evaluation.  

In January 1998, the veteran underwent a VA audiometric 
examination which revealed audiological findings, pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
45
50
70
LEFT
20
35
45
55
80

The average puretone threshold average for the right ear was 
50 decibels and 53 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and of 96 percent in the left ear.  
Diagnosis was mild, bilateral, noise induced, high frequency 
sensorineural hearing impairment.  

VA Medical Center (VAMC) outpatient treatment records dated 
in December 1998 show that the veteran had complaints of 
bilateral hearing loss.  Audiological results revealed 
hearing to be within normal limits through 500 hertz with a 
mild sloping to moderately severe sensorineural hearing loss 
at one kilohertz through 8 kilohertz in both ears.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 84 percent in the left ear.  The VA 
examiner noted that speech discrimination was excellent/good 
in both ears.  Tympanometry revealed normal middle ear 
pressure with normal tympanic membrane mobility in both ears.  

In February 1999, the veteran underwent an audiometric 
examination which revealed audiological findings, pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
50
50
50
LEFT
20
35
45
55
60

The average puretone threshold average for the right ear was 
46 decibels and 49 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and of 92 percent in the left ear.  The VA 
examiner found that hearing sensitivity was within normal 
limits through 500 hertz with a mild sloping to moderately-
severe sensorineural hearing loss from one kilohertz through 
eight kilohertz.  Tympanometry revealed normal middle ear 
pressure with normal tympanic membrane mobility in both ears.  
Ipsilateral and contralateral acoustic reflexes were present 
at normal hearing levels in both ears.  There was no evidence 
of contralateral acoustic reflex decay for either ear.  The 
VA examiner also noted that there was a cochlear site of 
lesion and audiological results were consistent with those 
obtained in December 1998.  

II. Analysis

The veteran's increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the veteran's 
contention regarding the increased severity of his service-
connected bilateral hearing loss.  See Jones v. Brown, 7 Vet. 
App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), codified 
in 38 C.F.R Part 4, represent the average impairment of 
earning capacity resulting from disability.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  

Effective June 10, 1999, during the pendency of this appeal, 
the VA's Rating Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  In an August 1999 Supplemental Statement of the 
Case, the RO noted that the veteran's bilateral hearing loss 
was evaluated under the new criteria which became effective 
in June 1999.  

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999).

It has been recognized by the United States Court of Appeals 
for Veterans Claims (formerly United States Court of Veterans 
Appeals) (Court) that the assignment of a disability rating 
for hearing impairment is derived by a purely mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Thus, although the veteran believes his hearing 
acuity has diminished, it must be concluded that the evidence 
as a whole does not warrant an increased (compensable) 
disability evaluation. 

In this case, the competent medical evidence of record 
reveals literal designations of Level I hearing acuity in the 
right ear and Level I hearing acuity in the left ear.  See 38 
C.F.R. § 4.87, Table VI (effective prior to June 10, 1999).  
Therefore, the Board finds entitlement to an increased 
(compensable) rating under the old rating criteria is not 
warranted.

The current version of the Rating Schedule provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 64 Fed. Reg. 25208 and 
25209, 38 C.F.R. § 4.85 (effective June 10, 1999).  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear, but when impaired hearing is service-connected in only 
one ear the non-service-connected ear is assigned a Roman 
Numeral designation of I, unless the claim involves bilateral 
total deafness.  Id.

Under the current version of the Rating Schedule, the Board 
finds that the results of the veteran's most recent 
audiometric testings do not demonstrate that the veteran's 
bilateral hearing loss warrants an increased (compensable) 
disability evaluation under the Rating Schedule.  The most 
recent valid audiometric test results in literal designations 
of Level I hearing acuity in the right ear and Level I 
hearing acuity in the left ear.  See 38 C.F.R. § 4.87, Table 
VII.  The application of the Rating Schedule as described in 
Lendenmann establishes no more than a noncompensable rating 
for bilateral hearing loss.  As such, the Board finds that an 
increased (compensable) evaluation for bilateral hearing loss 
under either the old or current version of the Rating 
Schedule is not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for an increased (compensable) rating for bilateral 
hearing loss.


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.



_____________________________________
A. BRYANT
Member, Board of Veterans' Appeals




 

